In an action to recover damages for medical malpractice, the nonparty firm of Gruber & Gruber, P. C. appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered July 6, 1988, which fixed the value of the legal services rendered by the plaintiff’s former attorneys, Boeggeman, George, Jannace & Hodges, P. C., at the sum of $4,904.82.
Ordered that the order is affirmed, with costs.
The record supports the Supreme Court’s determination that the plaintiff’s former attorneys are entitled to a charging lien in the sum of $4,904.82, which represents the reasonable value of the services rendered prior to the date of substitution of counsel (see, Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454; Matter of Montgomery, 272 NY 323; Matter of Shaad, 59 AD2d 1061). Brown, J. P., Eiber, Harwood and Rosenblatt, JJ., concur.